DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PG Pub. 20150330087) in view of Shah et al. (US PG Pub. 20090239393).
Regarding claims 1 and 14, Taylor discloses an awning bar (roller tube assembly 30 of fig. 1) comprising: 
an awning bar body (roller tube 50 of fig. 3), the awning bar body (50) having a length extending between a first end (first end 40 of fig. 2) and a second end (second end 42 of fig. 2); and at least one power track (power groove 52 of fig. 2) extending along the awning bar body (illustrated in fig. 2).
Taylor fails to teach wherein the power track includes at least one magnet configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track.
Shah discloses wherein the power track includes at least one magnet configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claims 2 and 12, Taylor discloses an awning bar (30) comprising a power groove (52).
Taylor fails to teach wherein the at least one magnet extends from the first end to the second end.
Shah discloses wherein the at least one magnet (conductive magnet track 210B) extends from the first end to the second end (para. 0029; the track system 106 may include tracks of any length that are configured to magnetically couple to any number of corresponding LED light strips 108).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claim 3, Taylor discloses wherein the awning bar body (50) has a circular cross-section along the length (illustrated in figs. 3 and 5), and wherein the power track (groove 52) is flush with a surface of the awning bar body (illustrated in figs. 5A and 5B).

Regarding claim 4, Taylor discloses wherein the awning bar body (30) includes a ridge extending along the length (illustrated in figs. 5A and 5B; the roller tube comprises ribs 74, 76), wherein the power track is located within the ridge of the awning bar body (illustrated in figs. 5A and 5B).

Regarding claim 5, Taylor discloses wherein the ridge includes a first flange (shown below in the examiners illustration of fig. 5A) extending along the length and a second flange (shown below in the examiners illustration of fig. 5A) extending along the length, wherein a first end (40) of the first flange faces a second end (42) of the second flange (illustrated in fig. 3).


    PNG
    media_image1.png
    309
    647
    media_image1.png
    Greyscale

Regarding claim 8, Taylor discloses including a second power track (track 70 of fig. 5A) extending along the awning bar body (30).  
Taylor fails to teach wherein the second power track includes a second at least one magnet configured to provide magnetic attachment to the second power track and to provide power to an accessory upon contact with the second power track.
Shah discloses wherein the second power track (track holder 212 of fig. 2) includes a second at least one magnet (conductive magnet track 210A of fig. 2) configured to provide magnetic attachment to the second power track and to provide power to an accessory upon contact with the second power track (para. 0033; power supply component 102 may further include a track holder 212 for securing the tracks 210 within a base 214. It should be appreciated that the power supply component 102 is not limited to the configuration shown and that any number and configuration of components may be utilized to support the tracks 210 that are operative to connect with the power receiving coupling mechanism 204 and to supply power and/or data to the power receiving coupling mechanism 204 and para. 0034; for magnetically securing the LED light strip 108 to the track system 106. First, as described above, both the power receiving coupling mechanism 204 and the power distribution coupling mechanism 208, or tracks 210 in the embodiment described here, may be conductive magnets 206. In this embodiment, the polarity of the conductive magnets 206 are aligned such that the exposed pole of the conductive magnet 206A is the same as the conductive magnet track 210B, but opposite of the conductive magnet 206B and of the conductive magnet track 210A. In this manner, the conductive magnetic coupling system 100 limits the attachment of the LED light strip 108 to the track system 106 to a single orientation that to properly route direct current (DC) through the LED assemblies 207.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claim 9, Taylor discloses wherein the second power track (70) is located opposite the power track along the awning bar body (illustrated in fig. 5A).

Regarding claim 10, Taylor discloses wherein the power track (groove 52) is at least one of flush with a surface of the awning bar body (30), located in a ridge along the length, and attached to the surface such that the power track protrudes from the surface (illustrated in fig. 2).

Regarding claim 11, Taylor discloses wherein the awning bar (30) is configured to attach to a portion of an awning canopy (canopy 22 of fig. 1) such that the power strip (located within the awning body 30) is located below the awning canopy (22) when the awning canopy is in an open position (illustrated in fig. 1, 5 and 9).

Regarding claim 13, Taylor discloses the rotating conductor 60 allows for transmission of electrical voltage and current from the fixed part of the assembly, which is the top casting 46, into the rotating portion of the assembly, including the roller tube and to the tracks 70, 72; however, Taylor fails to teach wherein the power track outputs at least 12v.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the power track of Taylor to output 12v because that is the power that is available from RV 10 of fig. 1.

The following claims require a different embodiment for rejection. 
Regarding claim 1, Taylor discloses an awning bar (bar 131 of fig. 9) comprising: 
an awning bar body (extrusion body 151 of fig. 9), the awning bar body (151) having a length extending between a first end (first end 40 of fig. 2) and a second end (second end 42 of fig. 2); and at least one power track (power groove 152 of fig. 9A) extending along the awning bar body (illustrated in fig. 9A).
Taylor fails to teach wherein the power track includes at least one magnet configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track.
Shah discloses wherein the power track (52) includes at least one magnet (conductive magnet track 210A of fig. 2) configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track (para. 0034; there are several alternative embodiments for magnetically securing the LED light strip 108 to the track system 106. First, as described above, both the power receiving coupling mechanism 204 and the power distribution coupling mechanism 208, or tracks 210 in the embodiment described here, may be conductive magnets 206. In this embodiment, the polarity of the conductive magnets 206 are aligned such that the exposed pole of the conductive magnet 206A is the same as the conductive magnet track 210B, but opposite of the conductive magnet 206B and of the conductive magnet track 210A. In this manner, the conductive magnetic coupling system 100 limits the attachment of the LED light strip 108 to the track system 106 to a single orientation that to properly route direct current (DC) through the LED assemblies 207).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claim 2, Taylor discloses an awning bar (131) comprising a power groove (152).
Taylor fails to teach wherein the at least one magnet extends from the first end to the second end.
Shah discloses wherein the at least one magnet (conductive magnet track 210B) extends from the first end to the second end (para. 0029; the track system 106 may include tracks of any length that are configured to magnetically couple to any number of corresponding LED light strips 108).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claim 6, Taylor discloses wherein the power track (track 170 of fig. 9A) is attached to the awning bar body such that the power track protrudes from a surface of the awning bar body along the length (illustrated in fig. 9A).

Regarding claim 7, Taylor discloses a power track (152) that is attached via a retaining channel 157 of fig. 9A.
Taylor fails to teach wherein the power track is riveted to the surface; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the attachment of the track, since the examiner takes Official Notice of the equivalence of rivets and the use of rivets as a means for attachment in the art and the selection of any of these known equivalents to attach are within the level of ordinary skill in the art.

Regarding claim 15, Taylor discloses an awning bar system including: 
an awning bar (130) including an awning bar body (151), the awning bar body having a length extending between a first (first end 40 of fig. 3) and second end (second end 42 of fig. 3), and at least one power track (170) extending along the awning bar body (151), wherein the awning bar (130) is configured to attach to a portion of an awning canopy (illustrated in fig. 9); and 
at least one arm attachable to the awning bar (hardware assembly 128 which comprises pairs of first and second foldable arms 124 of fig. 9), wherein the at least one arm (124) is configured to move the awning bar away from a vertical wall and move the awning bar toward the vertical wall such that in a first awning bar position (para. 0056; These arms 124, 126 defining the hardware assembly 128 provide support for the awning or canopy 122 extending from the roller assembly 130 to the bar 131), the awning bar (131) is extended away from the vertical wall and the canopy is in an open position (illustrated in fig. 9) and extending between the awning bar and vertical wall (the side of the RV 10 of fig. 1), and such that in a second awning bar position, the awning bar is retracted to the vertical wall and the canopy is in a closed position (the arms 124 and 126 fold causing the awning to retract; para. 0037).
Taylor fails to teach wherein the power track includes at least one magnet configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track.
Shah discloses wherein the power track (52) includes at least one magnet (conductive magnet track 210A) configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track (para. 0034; there are several alternative embodiments for magnetically securing the LED light strip 108 to the track system 106. First, as described above, both the power receiving coupling mechanism 204 and the power distribution coupling mechanism 208, or tracks 210 in the embodiment described here, may be conductive magnets 206. In this embodiment, the polarity of the conductive magnets 206 are aligned such that the exposed pole of the conductive magnet 206A is the same as the conductive magnet track 210B, but opposite of the conductive magnet 206B and of the conductive magnet track 210A. In this manner, the conductive magnetic coupling system 100 limits the attachment of the LED light strip 108 to the track system 106 to a single orientation that to properly route direct current (DC) through the LED assemblies 207).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with the magnetic power track of Shah in order to provide a modular coupling system that allows for the simplified removal, replacement, and reconfiguration of any electrical component that receives electricity (Shah; para. 0005).

Regarding claim 16, Taylor discloses further comprising a second awning bar (assembly 130 of fig. 9) including a second awning bar body (shown in the examiners illustration of fig. 1 an easier interpretation of fig. 9 below), the second awning bar body having a length extending between a third end and fourth end (shown below), wherein the awning bar is configured to attach to the vertical wall (wall of RV 10 of fig. 1).
Taylor fails to teach wherein the second power track includes a second at least one magnet configured to provide magnetic attachment to the second power track and provide power to an accessory upon contact with the second power track, wherein the second awning bar is configured to attach to the vertical wall.
Shah discloses wherein the power track (210) includes an at least one magnet configured to provide magnetic attachment to the power track and provide power to an accessory upon contact with the power track (para. 0034; coupling mechanism 208, or tracks 210 in the embodiment described here, may be conductive magnets 206. In this embodiment, the polarity of the conductive magnets 206 are aligned such that the exposed pole of the conductive magnet 206A is the same as the conductive magnet track 210B, but opposite of the conductive magnet 206B and of the conductive magnet track 210A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the awning of Taylor with an additional magnetic power track of Shah in order to provide a modular coupling system for more devices.

Regarding claim 17, Taylor discloses further comprising at least one awning bar accessory (various accessories 32 of fig. 1) configured to magnetically attach to the power track and receive power from the power track (para. 0038; These accessories 32, 34 are merely examples and not limiting as various other accessories may be utilized such as audio-video equipment for example, wireless speakers, television 36, or the like, all of which may be powered by the power track awning assembly 30 and all of which are collectively referred to as accessories.).

Regarding claim 18, Taylor discloses further comprising at least one awning bar accessory (various accessories 32 of fig. 1) configured to magnetically attach to the power track and receive power from the power track (para. 0038; These accessories 32, 34 are merely examples and not limiting as various other accessories may be utilized such as audio-video equipment for example, wireless speakers, television 36, or the like, all of which may be powered by the power track awning assembly 30 and all of which are collectively referred to as accessories.).
Regarding claim 19, Taylor discloses wherein the at least one awning bar accessory includes at least light (pendant track lights 32 of fig. 1).

Regarding claim 20, Taylor discloses wherein the at least one awning bar accessory includes at least light (pendant track lights 32 of fig. 1).

Regarding claim 21, Taylor discloses wherein the at least one awning bar accessory includes at least light (pendant track lights 32 of fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        27 April 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882